Memorandum: We think the claimant failed to establish his claim against,the estate. We are unable to understand the decision of the Acting Surrogate allowing the claim in the amount of $1,080 as we find no evidence to support such a finding. However, as the administratrix has not appealed from the decree, this court can do nothing but affirm. All concur. (Appeal from a decree disallowing a claim against an estate for money due as share of partnership.) Present — Taylor, P. J., McCurn, Vaughan, Piper and Wheeler, JJ.